      Case 7:20-cv-01499-ACA-GMB Document 6 Filed 08/19/21 Page 1 of 2                     FILED
                                                                                  2021 Aug-19 PM 03:19
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

CHRISTY LEE PARTON,                         )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No. 7:20-cv-01499-ACA-GMB
                                            )
CHAD GARRETT,                               )
                                            )
       Respondent.                          )

                          MEMORANDUM OPINION
      Christy Lee Parton filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, seeking immediate release from Bureau of Prisons custody to allow

her to quarantine at home. (Doc. 1). On July 27, 2021, the magistrate judge entered

a report, recommending that the court dismiss the petition with prejudice because

§ 2241 does not provide the court with the authority to alter the location of Ms.

Parton’s confinement or otherwise provide her with the requested relief. (Doc. 5).

Although the magistrate judge advised Ms. Parton of her right to file specific written

objections within fourteen days, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation.
     Case 7:20-cv-01499-ACA-GMB Document 6 Filed 08/19/21 Page 2 of 2




      Accordingly, the court DENIES Ms. Parton’s petition for a writ of habeas

corpus and WILL DISMISS this case WITH PREJUDICE.

      The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this August 19, 2021.



                                 _________________________________
                                 ANNEMARIE CARNEY AXON
                                 UNITED STATES DISTRICT JUDGE
